DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant Arguments/Remarks filed on 12/23/2020.

Status of Claims
Claims 1-8 are pending in this Office Action.
Response to Arguments
Applicant’s arguments filed in the amendment filed 12/23/2020 regarding to arguments of claims 1 and 4 have been considered but they are not persuasive.
Applicant argues that Kishi fails to disclose “receive a search request, the request including a captured image and a notification identifier” on page 7. The Examiner disagrees with the Applicant, the Examiner respectfully submits that Kishi clearly discloses in Fig. 18, paragraph [0194] – the terminal device 20 captures an image of the medium 510 and transmits the captured image and the application ID “notification identifier” to the image search system 200C. It is clear the Kishi encompassed the limitations recited above.
Applicant argues that Arobo is completely silent regarding notification settings for images, but appears to be primarily concerned with the priority levels for notification messages as seen on page 9. The Examiner disagrees with the Applicant, the Examiner respectfully submits that Arabo clearly discloses as seen in paragraph [0047] – Priority level analyzer 206 evaluates the payload of the 
Applicant argues that Kurita is completely silent regarding notifications, or settings having to do with push notifications, but appears to merely discloses that a particular area/image of the screen can be selected and various operations such as “copy..” can be applied to the selected area/image. The Examiner disagrees with the Applicant, the Examiner respectfully submits that Arabo clearly discloses push notification settings in Fig. 6, paragraphs 0079-0081 as discloses on page 6 of the Office action. 
Applicant argues that Kurita appears to be based only on an attempt at hindsight reconstruction of Applicant’s invention. Applicants note that Arabo nor Kurita do not have anything to do with setting notifications for images discloses in Fig. 11 that displays action buttons 530  “interpret as settings of push notification”. The Examiner disagrees with the Applicant, the Examiner respectfully submits that Arabo clearly discloses the setting the push notification to turn the notification on or off as describe in paragraphs 079-081 that push notification 500 includes content 502, metadata 504, user information 506, priority level 508, display settings 510, and acknowledgment settings 512. Kurita discloses an user can select an area or a whole screen of image and use action buttons to perform an operation.
The Examiner respectfully submits that as prescribed by the controlling case law, while it is often necessary for an Examiner to identify a reason for combining the prima facie case of obviousness, the identification of such a reason is not a sine qua non requirement. See KSR, 550 U.S. at 418-19. So long as the Examiner provides an articulated reasoning with some kind of a rational underpinning to substantiate the obviousness rejection, such a conclusion is proper. See id. at 418. In this case, the Examiner has provided more than just a mere conclusory statement. The Examiner states that it would be obviousness to combine the invention of Kishi and Arabo to include the feature of Kurita. One would have been motivated to make this combination to allow user to perform operation of editing the screen and with actions buttons as taught by Kurita.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2014/0362235 - IDS) “Kishi”, in view of Arabo et al. (US 2013/0346521) “Arabo”,  and further in view of Kurita et al. (US 2016/0062634) “Kurita”. 
Regarding claim 1; Kishi discloses an information processing system including a registration terminal, and an image search system that is configured to search a database having images and linkage information registered in association with each other, the information processing system comprising (Kishi: Abs.; paragraph [0045] – the image search system extracts an object from an image that is captured by an image capturing device, compares the extracted object with objects that are previously stored in a database, and specifies an object with the highest similarity to the extracted object from among the objects stored in the database.  Link information of commercial sites that is previously associated with the specified object, etc. is presented to the user): 
	first processing circuitry of the image search system configured to receive a search request, the search request including a captured image and a notification identifier, the captured image having been obtained by causing a terminal device to capture an image of a medium (Kishi: paragraph [0194] – The terminal device 20 captures an image of the medium 510 and transmits the captured image and the application ID “notification identifier” to the image search system 200C. On the basis of the captured image that is transmitted from the terminal device 20, the image search system 200C searches the DB 12 for the URL of the content distribution site 210 and transmits the searched URL to the terminal device 20. In the image search system 200C, the application ID, the object ID that is acquired by the searching performed by the image search server 11, and the information on the date when the terminal device 20 accessed the image search system 200C “based on application ID, the search system know which date when the terminal device access the search system”), 
perform searching of the database based on the captured image as a search key image in accordance with the received search request and transmit, to the terminal device, particular linkage information associated with a particular image found as a result of the searching (Kishi: Abs.; Figs. 6, 11 – image search system; paragraphs [0089-0096]), and
Kishi does not explicitly disclose transfer, to a notification server when a push notification is allowed as indicated by a push notification setting, the notification identifier, which provides permission for a push notification to be sent to the terminal device, the notification identifier identifying of the terminal device that sent the search request and indicating that providing the push notification to the terminal device is permitted, the notification server being configured to provide the push notification to the terminal device identified by the notification identifier included in the search request. However, Arabo discloses transfer, to a notification server when a push notification is allowed as indicated by a push notification setting, the notification identifier, which provides permission for a push notification to be sent to the terminal device, the notification identifier identifying of the terminal device that sent the search request and indicating that providing the push notification to the terminal device is permitted, the notification server being configured to provide the push notification to the terminal device identified by the notification identifier included in the search request (Arabo: paragraph [0074] – the activated acknowledgment setting may require the user to recognize the push notification and perform an instructed action to turn the notification off or to turn off a particular mode of displaying the notification; Fig. 5; paragraphs [0079-0081] – Push notification 500 includes content 502, metadata 504, user information 506, priority level 508, display settings 510, and acknowledgment settings 512. In other embodiments, system 500 may not have all of the elements or features listed and/or may have other elements or features instead of or in addition to those listed. Content 502 includes the push notification message. The push notification message may be text and/or image. Content 502 may include the priority level. Metadata 504 includes the information needed for organizing and displaying the push notification. Metadata 504 includes user information 506, priority level 508, display settings 510, and acknowledgment settings 512.  User information 506 includes some or all of the user's information that the publisher 102 received from user system 114, which may be needed by push service provider 108 and/or user system 114 for properly processing push notification 500. For example, user information 506 may include the address of the user system 114, the number of different applications on the user system 114, the identifiers of applications, the user subscription level, and the device type of user system 114). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Kishi to include the feature of Arabo. One would have been motivated to make this combination to provide operations performed by push service provider. Example operations for downloading music and performing searches, operations that assist in receiving, sending, and organizing push notifications as taught by Arabo.
(Kurita: Figs. 10-11; paragraphs [0199-0201] – user selected area as seen in 504 or user can select the whole screen with some action buttons 530 are displayed “action button can be replace as push notification setting as seen in Arabo paragraph [0074] – the activated acknowledgment setting may require the user to recognize the push notification and perform an instructed action to turn the notification off or to turn off a particular mode of displaying the notification). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Kishi and Arabo to include the feature of Kurita. One would have been motivated to make this combination to allow user to perform operation of editing the screen and with actions buttons as taught by Kurita.
Regarding claim 2; Kishi discloses wherein the linkage information includes an instruction for displaying, on the terminal device (Kishi: paragraph [0067] – the presentation unit 104 retrieves linkage information associated with the indices, which are the search output from the search unit 103, from the DB 12 and represents (transmits) the linkage information to the terminal device 20.  Thus, the presentation unit 104 has a transmitter function of transmitting linkage information to the terminal device 20.  Representation of the linkage information may be performed by directly transmitting the linkage information to the terminal device 20), a selection input section to which an entry for selecting one item from two or more items is input, and in response to the input to the selection input section, the first processing circuitry is further configured to transfer information indicating the item selected from the two or more items and the notification identifier (Kishi: Fig. 8).
Regarding claim 3; Kishi discloses wherein, upon receiving the notification identifier from the terminal device in response to the linkage information, the first processing circuitry is further configured to transmit the instruction to the terminal device (Kishi: Abs.; paragraph [0045] – the image search system extracts an object from an image that is captured by an image capturing device, compares the extracted object with objects that are previously stored in a database, and specifies an object with the highest similarity to the extracted object from among the objects stored in the database.  Link information of commercial sites that is previously associated with the specified object, etc. is presented to the user): 
Regarding claim 7; Kishi discloses the information processing system of claim 1, wherein the first processing circuitry is further configured to transmit the particular linkage information, together with the notification identifier, to the terminal device (Kishi: paragraph [0067]). 183Docket No. PRCA-16211-US 
Regarding claims 4-6 and 8; note the rejection of claims 1-3 and 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.




















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
 
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153